Case 1:20-cr-10136-RGS

U.S. Department of Justice

Andrew E, Lelling
United States Attorney
District of Massachusetts

 

Document 236 Filed 01/05/21 Page 1 of 6

 

Main Reception: (617) 748-3100 John Joseph Moakley United States Courthouse
1 Courthouse Way
Suite 9200
Boston, Massachusetts 02210
December 4, 2020
Edward P, Ryan, Jr., Esq.
O’Connor and Ryan, P.C.
80 Erdman Way, Suite 309
Leominster, MA 01453

Re: United States v. Derrick Hobson
Criminal No. 20-10136-RGS

Dear Mr. Ryan:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and.
your client, Derrick Hobson (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal

Procedure 11(c)(1)(B):

1. Change of Plea

Defendant will plead guilty to so much of Count One as charges conspiracy to possess with
intent to distribute and to distribute cocaine, in violation of 21 U.S.C. § 846. Defendant admits that
he committed so much of the crime specified in that count as charges conspiracy to possess with
intent to distribute and to distribute cocaine and is in fact guilty of that offense.

2, Penalties

Defendant faces the following mandatory minimum and maximum penalties pursuant to
21 U.S.C. § 841(b)(1)(C): incarceration for up to 30 years; supervised release for at least six years
up to life; a fine of up to $2,000,000; a mandatory special assessment of $100; and forfeiture to
the extent charged in the Indictment.

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status, Defendant agrees to plead guilty regardless of any potential
immigration ‘consequences, even if Defendant’s plea results in being automatically removed from

the United States.

 

 
Case 1:20-cr-10136-RGS Document 236 Filed 01/05/21 Page 2 of 6

3. Sentencing Guidelines

The parties agree based on the following calculations, that Defendant’s total “offense level”
under the Guidelines is 13:

a) Defendant’s base offense level is 16, because Defendant is responsible for
between 100 and 200 grams of cocaine (USSG § 2D1.1(c)(12)); and

b) Defendant’s offense level is decreased by three levels, because Defendant has
accepted responsibility for Defendant's crime (USSG § 3E1.1),

The parties do not agree on the application of USSG § 3B1.2(b), involving minor role. The
U.S. Attorney will take the position that USSG § 3B1.2(b) does not apply; Defendant will take the
position that it does apply. .

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes,

Defendant also understands that the government will object to any reduction in his sentence
based on acceptance of responsibility if: (a) at sentencing, Defendant (him or through counsel)
indicates that he does not fully accept responsibility for having engaged in the conduct underlying
- each of the elements of the crime(s) to which he is pleading guilty; or (b) by the time of sentencing,
Defendant has committed a new federal or state offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S, Attorney reserves the right to seek an upward departure under the
Guidelines. .

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S, Probation Office with accurate and complete information regarding this case.

4. Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence to the Court:

a) incarceration at the low end of the Guidelines sentencing range as calculated by
the Court at sentencing, excluding departures;

b) a fine within the Guidelines sentencing range 4s calculated by the Court at
sentencing, excluding departures, unless the Court finds that Defendant is not

able, and is not likely to become able, to pay a fine;
c) 36 months of supervised release;

d) amandatory special assessment of $100, which Defendant must pay to the Clerk

 

 
Case 1:20-cr-10136-RGS Document 236 Filed 01/05/21 Page 3 of 6

of the Court by the date of sentencing; and

e) forfeiture as set forth in Paragraph 6,

5. Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain
mistakes, overturn Defendant’s conviction or sentence, Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned,

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

b) He will not challenge his sentence, including any court orders related to
forfeiture, restitution, fines or supervised release, on direct appeal or in any
other proceeding, including in a separate civil lawsuit.

 

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing

in this case. That is, after the Court issues a written judgment, Defendant will lose the right to
appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in

the first place.

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

6. Forfeiture

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets,

7, Civil Liability

 

 
Case 1:20-cr-10136-RGS Document 236 Filed 01/05/21 Page 4 of 6

This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement. .

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as azeason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this

Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the xight to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements ot
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby: waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9, Whois Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

* * *

 

 
Case 1:20-cr-10136-RGS Document 236 Filed 01/05/21 Page 5 of 6

4

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S, Attorney Timothy E. Moran.

Sincerely, , i

ANDREW E, LELLING
United States Attorney

By: s/ Glenn A. MacKinlay
GLENN A, MACKINLAY
Chief, Organized Crime and Gang Unit

ey Ce
TEMOTHY KF. MORAN
KAITLIN &’DONNELL
Assistant U.S. Attorneys

i
g
z
i
:
:
i

 

 

 
Case 1:20-cr-10136-RGS Document 236 Filed 01/05/21 Page 6 of 6

ACKNOWLEDGMENT OF PLEA AGREEMENT

 

LT have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwtitten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

I understand the crime I am pleading guilty to, and the mandatory minimum and maximum
penalties for that crime, I have discussed the Sentencing Guidelines with my lawyer and I

understand the sentencing ranges that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charge against me, possible
defenses I might have, the terms of this Agreement and whether I should go to trial.

Lam entering into this Agreement freely and voluntarily and because I am in fact guilty of ©
the offense. I believe this Agreement is in my best 7)

f
/
lRAQ A Ablow)

DERRICK HOBSON
Defendant

Date: 2124/20

I certify that Derrick Hobson has read this Agreement and that we have discussed what it
means, I believe Derrick Hobson understands the Agreement and is entering i rely,
voluntarily, and knowingly. I also certify that the U.S. alien bern € Y
regarding a change of plea in this case. A

   
 

Edward P, Ryan, Jr.
Attorney for Defenda

Ue | 7s CO

Date:
t y

 

 
